NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                  JACK M. FEAZEL,
                  Claimant-Appellant,

                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
              __________________________

                      2012-7061
              __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in Case No. 10-4077, Judge John J.
Farley, III.
             ___________________________

                Decided: May 14, 2012
             ___________________________

   JACK M. FEAZEL, of West Monroe, Louisiana, pro se.

    KENNETH S. KESSLER, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for respondent-
appellee. With him on the brief TONY WEST, Assistant
Attorney General, JEANNE E. DAVIDSON, Director, and
FEAZEL   v. SHINSEKI                                      2


STEVEN J. GILLINGHAM, Assistant Director. Of counsel on
the brief were DAVID J. BARRANS, Deputy Assistant Gen-
eral Counsel, United States Department of Veterans
Affairs, of Washington, DC.
               __________________________

    Before BRYSON, DYK, and MOORE, Circuit Judges.
PER CURIAM.

                         DECISION

    Jack M. Feazel appeals from an order of the United
States Court of Appeals for Veterans Claims (“the Veter-
ans Court”) upholding the denial of service connection for
basal cell carcinoma (skin cancer), arteriosclerotic heart
disease, and a cerebrovascular accident with left-side
weakness (stroke). Because the issue in this case is not
within our jurisdiction to decide, we dismiss the appeal.

                       BACKGROUND

    Mr. Feazel was on active duty in military service from
February 1945 to December 1946. His service medical
records were destroyed in a 1973 fire at the National
Personnel Records Center (“NPRC”). In 1993, Mr. Feazel
was denied service connection for skin cancer, heart
disease, and stroke, all as secondary to mustard gas
exposure. In February 2008, Mr. Feazel filed a claim to
reopen those claims. After the regional office denied Mr.
Feazel’s request to reopen, Mr. Feazel appealed to the
Board of Veterans’ Appeals. The Board subsequently
reopened and remanded all of Mr. Feazel’s service connec-
tion claims so that the regional office could request infor-
mation from Mr. Feazel regarding his treatment in
private hospitals for in-service exposure to mustard gas.
3                                        FEAZEL   v. SHINSEKI


     In response to a May 2010 letter from the regional of-
fice, Mr. Feazel provided no information regarding his
treatment at private hospitals. However, he stated that
after being exposed to mustard gas he was transported to
the base dispensary at Camp Wolters, Texas, and re-
mained there for two or three days before returning to
training. In July 2010, the Appeals Management Center
informed Mr. Feazel that any medical records from Camp
Wolters would have been archived at the NPRC and
would have been destroyed in the 1973 fire.

     The Board subsequently denied Mr. Feazel’s claims
for service connection. Under 38 C.F.R. § 3.316, a veteran
can establish service connection for certain diseases by
proving in-service exposure to mustard gas and a diagno-
sis of a listed disease. The Board noted, however, that 38
C.F.R. § 3.316 does not list basal cell carcinoma, heart
disease, or stroke as presumptively related to mustard
gas exposure. The Board considered Mr. Feazel’s conten-
tions that his disabilities were related to mustard gas
exposure but found that his statements alone were not
sufficient to support his claim. See Colantonio v. Shin-
seki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (the Board may
determine, after considering a veteran’s lay testimony
regarding etiology, that it is insufficient to show service
connection). The Board also considered whether there
was direct evidence of service connection. Mr. Feazel did
not contend that he was diagnosed with basal cell carci-
noma, heart disease, or stroke during service or within 12
months of his separation from service. In addition there
was no evidence linking any of those diseases to incidents
that occurred during Mr. Feazel’s service. In fact, the
first evidence of each of those diseases appeared decades
after Mr. Feazel’s separation from service. The Board
therefore denied Mr. Feazel’s claims for service connec-
FEAZEL   v. SHINSEKI                                       4


tion. The Veterans Court affirmed that decision on ap-
peal.

                        DISCUSSION

    Our jurisdiction to review decisions of the Veterans
Court is limited by statute. This court’s jurisdiction over
appeals from the Veterans Court is limited to deciding the
validity of a decision of the Veterans Court on a rule of
law, the validity of any statute or regulation, or any
interpretation of a statute or regulation relied upon by
that court in making its decision. 38 U.S.C. § 7292(a), (c).
Except in cases presenting constitutional issues, this
court lacks jurisdiction to review “a challenge to a factual
determination” or “a challenge to a law or regulation as
applied to the facts of a particular case.” Id. § 7292(d)(2).

    On appeal, Mr. Feazel does not contend that the Vet-
erans Court made any error of law or failed to decide any
issue correctly. He asks only that we review the decision
of the Board and render a new decision based on the
record. Such a review would require us to review factual
determinations, such as the credibility of Mr. Feazel’s lay
evidence linking mustard gas to his current disorders.
Because reviewing factual determinations is not within
the jurisdiction assigned to us under 38 U.S.C. § 7292, we
cannot provide him with the relief he seeks. We therefore
dismiss this appeal as outside the scope of our jurisdic-
tion.

    No costs.

                       DISMISSED